DETAILED ACTION
The action is in response to the amendment filed 2/21/2022.
Claims 2-15 and 17-23 are pending, claim 1 and 16 have been cancelled.
The previous action dated 11/10/2021 has been vacated.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment necessitated the new grounds of rejection, therefore the action has been made Non-Final.
Allowable Subject Matter
The previously indicated allowability of claims 2,3,11-15 and 17 is withdrawn in view of the newly discovered reference(s) to Fangmeier and Hill et al.  Rejections based on the newly cited reference(s) follow.
Claim Objections
Claims 2, 11 and 17 are objected to because of the following informalities: “a sealing member disposed within with” should be - - a sealing member disposed within - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant’s amendments overcome the rejections to claims 16-20 and 23.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 7-9, 11, 13-15, 17, 18 and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fangmeier et al. (US 7143784) in view of Hill et al. (US 4257452).
	Regarding claim 2, Fangmeier et al. disclose a valve assembly (see Fig. 1) “to improve accuracy of a water meter installed within a water line” (preamble), 
the valve assembly comprising: 
 	a one-piece external casing (2,6) having an inlet (the opening area within 2 at the top of the part) and an outlet (the area within flow openings within the bottom spring guide un-numbered, one of the flow openings at the arrow head for numerals 10,12); 
the casing defining a first internal chamber (the chamber of 2,6 surrounding the uppermost part of valve 3 above the un-numbered oring within 3) and a second internal chamber (the chamber of 2,6 generally surrounding 4 and including surface 5), 
 	the second internal chamber extending from the outlet of the casing to an intermediate point (the point at the largest diameter of angled surface 5) within the casing, the first internal chamber extending from the intermediate point to the inlet of the casing, 

 	a stopper (3), including a shaft (the smaller portion of 3 surrounded by 4) and a plate (the larger portion of 3 which retains the oring seal) having a first side (the side of 3 which abuts spring 4) and a second side (the side of 3 the bottom surface of the oring seal within 3), the shaft extending outward from the first side of the plate, the stopper positioned within the external casing; and 
 	a spring (4) positioned around the shaft capable of exerting force on the first side of the plate; 
 	a sealing member (the un-numbered oring seal held by 3) disposed within with the casing adjacent to the second side of the plate;
 	wherein the spring in an expanded position causes the plate of the stopper to move within the casing and directly contact the sealing member such that the sealing member contacts the internal wall (as shown in Figure 1) and effectively seals off fluid communication between the first internal chamber and the second internal chamber,
 	a connector (the upper portion of 2 which retains 7,9) secured to the external casing at the inlet of the external casing, the connector comprising an outer flange and a lip member (see the amended Figure 1 below), the outer flange extending outwardly andIn re application of: Fabian Mauricio Barreda perpendicular to the external casing such that an outer diameter for the outer flange 
   	
    PNG
    media_image1.png
    531
    657
    media_image1.png
    Greyscale


 	Fangmeier discloses a convex inner surface and therefore is silent to having a concaved inner surface.

 	Hill et al. disclose a concaved inner surface.


    PNG
    media_image2.png
    315
    532
    media_image2.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a concave inner surface as taught by Hill et al. for the convex inner surface of Fangmeier to have a concaved inner surface, in order to try a surface that directs the flow towards the valve to determine if the shape of the opening will better affect the manner in which the valve opens, and since it has been held that an express suggestion to substitute one equivalent component (a concave surface) or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
 	The claimed limitations: “to improve accuracy of a meter employed to measure a water meter installed within a water line”, is considered as intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. With regard to the preamble directed to a valve assembly “to improve accuracy of a meter employed to measure a water meter installed within a water line”, a preamble to a claim is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. See Kropa v. Robie, supra at 480. See also Ex parte Mott, 190 USPQ 311,313 (PTO Bd. of App. 1975). Clearly, the pending claim 1 does not rely on the preamble for completeness.


 the connector is monolithically formed with the casing as a one-piece member, as shown in Figure 1.
 	Regarding claim 4, Fangmeier discloses the plate of the stopper is positioned within the second chamber (as shown in Figure 1), the plate having an exterior diameter (the outermost diameter of the plate near the start of the lead line for numeral 6) proximate to that of the diameter of the second chamber and larger than the diameter of the first chamber such that the plate remains within the second chamber at all times regardless of whether the valve assembly is in a valve opened position or a valve closed position.  
	Regarding claim 7, Fangmeier discloses the sealing member is an o-ring (the un-numbered oring installed in 3) within a seating groove (the groove the oring is installed within) positioned proximate to the wall, the o-ring capable of effectuating a seal (as the oring abuts surface 5) when pressed through direct contact with the second side of the plate when the spring is in an expanded position during a valve closed state.
  Regarding claim 8, Fangmeier discloses a positioning member (the un-numbered spring retainer) having at least one fluid flow openings (the lead line 4 traverses through this one of the openings) secured directly to an inner surface (at the arrow head of 10,12) of the casing within the second internal chamber and proximate to the outlet of the external casing, the positioning member having a central opening (surrounding stem for 3) having a size sufficient to receive the shaft of the stopper, wherein the spring rests upon the positioning member, and wherein the one or more fluid flow opening allow fluid to flow through the outlet of the casing for removal from the valve assembly.  

    PNG
    media_image3.png
    562
    654
    media_image3.png
    Greyscale

 	Regarding claim 9, Fangmeier discloses the spring (4, see Fig. 1) is capable of being compressed when the desired fluid flowing into the inlet is at a predetermined sufficient pressure such that the shaft of the stopper will be inserted and move within the central opening of the positioning member.  

 	Regarding claim 11, Fangmeier et al. disclose a valve assembly (see Fig. 1) “to improve accuracy of a water meter installed within a water line” (preamble), 
the valve assembly comprising: 
 	a one-piece external casing (2,6) having an inlet (the opening area within 2 at the top of the part) and an outlet (the area within flow openings within the bottom spring guide un-numbered, one of the flow openings at the arrow head for numerals 10,12); 

 	the second internal chamber extending from the outlet of the casing to an intermediate point (the point at the largest diameter of angled surface 5) within the casing, the first internal chamber extending from the intermediate point to the inlet of the casing, 
 	the second internal chamber having a first diameter (the inner wall diameter of 6 immediately surrounding the largest diameter of 3) and the first internal chamber having a second diameter (the inner diameter of 2 surrounding the uppermost section of 3 above the oring seal) smaller in size than the first diameter, the diameter of the first internal chamber being smaller than the diameter of the second chamber to create an outwardly tapering internal wall (wall surface at 5) at the intermediate point within the external casing; 
 	a stopper (3), including a shaft (the smaller portion of 3 surrounded by 4) and a plate (the larger portion of 3 which retains the oring seal) having a first side (the side of 3 which abuts spring 4) and a second side (the side of 3 the bottom surface of the oring seal within 3), the shaft extending outward from the first side of the plate, the stopper positioned within the external casing; wherein the plate of the stopper is positioned within the second chamber, the plate having an exterior diameter (the diameter near the start of the lead line for numeral 6) proximate to that of the diameter of the second chamber and larger than the diameter of the first chamber;


 	a sealing member (the un-numbered oring seal held by 3) disposed within with the casing adjacent to the second side of the plate;
 	wherein the spring in an expanded position causes the plate of the stopper to move within the casing and directly contact the sealing member such that the sealing member contacts the internal wall (as shown in Figure 1) and effectively seals off fluid communication between the first internal chamber and the second internal chamber,
 	a connector (the upper portion of 2 which retains 7,9) secured to the external casing at the inlet of the external casing, the connector comprising an outer flange and a lip member (see the amended Figure 1 below), the outer flange extending outwardly andIn re application of: Fabian Mauricio Barreda perpendicular to the external casing such that an outer diameter for the outer flange being larger in size than an outer diameter of the external casing, the lip member extending outwardly from the inlet and perpendicular to the outer flange and the lip member defining an opening (the opening at the uppermost part of 2) having a diameter larger in size than the diameter of the first internal chamber, the opening of the lip member in communication with the first internal chamber, the opening of the lip member having a curved and an inner surface (the large convex radius within the top opening of 2) beginning at a lip member outer end and terminating at the first internal chamber. 

    PNG
    media_image1.png
    531
    657
    media_image1.png
    Greyscale


 	Fangmeier discloses a convex inner surface and therefore is silent to having a concaved inner surface.

 	Hill et al. disclose a concaved inner surface.

 	
    PNG
    media_image2.png
    315
    532
    media_image2.png
    Greyscale


 	The claimed limitations: “to improve accuracy of a meter employed to measure a water meter installed within a water line”, is considered as intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. With regard to the preamble directed to a valve assembly “to improve accuracy of a meter employed to measure a water meter installed within a water line”, a preamble to a claim is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. See Kropa v. Robie, supra at 480. See also Ex parte Mott, 190 USPQ 311,313 (PTO Bd. of App. 1975). Clearly, the pending claim 1 does not rely on the preamble for completeness.


 	Regarding claim 13, Fangmeier discloses the sealing member is an o-ring (the un-numbered oring installed in 3) within a seating groove (the groove the oring is installed within) positioned proximate to the wall, the o-ring capable of effectuating a seal (as the oring abuts surface 5) when pressed through direct contact with the second side of the plate when the spring is in an expanded position during a valve closed state.

 	Regarding claim 15, Fangmeier discloses the spring (4, see Fig. 1) is capable of being compressed when the desired fluid flowing into the inlet is at a predetermined sufficient pressure such that the shaft of the stopper will be inserted and move within the central opening of the positioning member.  
 	Regarding claim 17, Fangmeier et al. disclose a valve assembly (see Fig. 1) “to improve accuracy of a water meter installed within a water line” (preamble), 
the valve assembly comprising: 
 	a one-piece external casing (2,6) having an inlet (the opening area within 2 at the top of the part) and an outlet (the area within flow openings within the bottom spring guide un-numbered, one of the flow openings at the arrow head for numerals 10,12); 

 	the second internal chamber extending from the outlet of the casing to an intermediate point (the point at the largest diameter of angled surface 5) within the casing, the first internal chamber extending from the intermediate point to the inlet of the casing, 
 	the second internal chamber having a first diameter (the inner wall diameter of 6 immediately surrounding the largest diameter of 3) and the first internal chamber having a second diameter (the inner diameter of 2 surrounding the uppermost section of 3 above the oring seal) smaller in size than the first diameter, the diameter of the first internal chamber being smaller than the diameter of the second chamber to create an outwardly tapering internal wall (wall surface at 5) at the intermediate point within the external casing; 
 	a stopper (3), including a shaft (the smaller portion of 3 surrounded by 4) and a plate (the larger portion of 3 which retains the oring seal) having a first side (the side of 3 which abuts spring 4) and a second side (the side of 3 the bottom surface of the oring seal within 3), the shaft extending outward from the first side of the plate, the stopper positioned within the external casing; wherein the plate of the stopper is positioned within the second chamber, the plate having an exterior diameter (the diameter near the start of the lead line for numeral 6) proximate to that of the diameter of the second chamber and larger than the diameter of the first chamber;

 	a sealing member (the un-numbered oring seal held by 3) disposed within with the casing adjacent to the second side of the plate;
 	wherein the spring in an expanded position causes the plate of the stopper to move within the casing and directly contact the sealing member such that the sealing member contacts the internal wall (as shown in Figure 1) and effectively seals off fluid communication between the first internal chamber and the second internal chamber, and,
 	a positioning member (the un-numbered spring retainer) having at least one fluid flow openings (the lead line 4 traverses through this one of the openings) secured directly to an inner surface (at the arrow head of 10,12) of the casing within the second internal chamber and proximate to the outlet of the external casing, the positioning member having a central opening (surrounding stem for 3) having a size sufficient to receive the shaft of the stopper, wherein the spring rests upon the positioning member, and wherein the one or more fluid flow opening allow fluid to flow through the outlet of the casing for removal from the valve assembly; 
	wherein the spring (4, see Fig. 1) is capable of being compressed when the desired fluid flowing into the inlet is at a predetermined sufficient pressure such that the 
 	wherein an internal diameter (the diameter indicated by the arrow for numeral 6) of the second chamber beginning from an outlet end (the portion of 2 including the bottom spring retainer/positioning member) of the external casing and running to a closest end of the internal wall is virtually a same diameter throughout excluding an internal groove (the groove within 2 which retains the positioning member) near the outlet end;
	a connector (the upper portion of 2 which retains 7,9) secured to the external casing at the inlet of the external casing, the connector comprising an outer flange and a lip member (see the amended Figure 1 below), the outer flange extending outwardly and perpendicular to the external casing such that an outer diameter for the outer flange being larger in size than an outer diameter of the external casing, the lip member extending outwardly from the inlet and perpendicular to the outer flange and the lip member defining an opening (the opening at the uppermost part of 2) having a diameter larger in size than the diameter of the first internal chamber, the opening of the lip member in communication with the first internal chamber, the opening of the lip member having a curved and an inner surface (the large convex radius within the top opening of 2) beginning at a lip member outer end and terminating at the first internal chamber. 
   	 

	Hill et al. disclose a concaved inner surface.
 	 It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a concave inner surface as taught by Hill et al. for the convex inner surface of Fangmeier to have a concaved inner surface, in order to try a surface that directs the flow towards the valve to determine if the shape of the opening will better affect the manner in which the valve opens, and since it has been held that an express suggestion to substitute one equivalent component (a concave surface) or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
 	The claimed limitations: “to improve accuracy of a meter employed to measure a water meter installed within a water line”, is considered as intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. With regard to the preamble directed to a valve assembly “to improve accuracy of a meter employed to measure a water meter installed within a water line”, a preamble to a claim is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. See Kropa v. Robie, supra at 480. See also Ex parte Mott, 190 USPQ 311,313 (PTO Bd. of App. 1975). Clearly, the pending claim 1 does not rely on the preamble for completeness.
	

  
 	Regarding claim 20, Fangmeier discloses the sealing member is an o-ring (the un-numbered oring installed in 3) within a seating groove (the groove the oring is installed within) positioned proximate to the wall, the o-ring capable of effectuating a seal (as the oring abuts surface 5) when pressed through direct contact with the second side of the plate when the spring is in an expanded position during a valve closed state.

 	Regarding claim 21, Fangmeier discloses wherein the internal wall is an outwardly tapering internal wall (at surface 5).

 	Regarding claims 22 and 23, Fangmeier discloses an internal diameter (the diameter indicated by the arrow for numeral 6) of the second chamber beginning from an outlet end (the portion of 2 including the bottom spring retainer/positioning member) of the external casing and running to a closest end of the internal wall is virtually a same diameter throughout excluding an internal groove (the groove within 2 which retains the positioning member) near the outlet end.

Claims 5, 6, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fangmeier ‘784 and Hill ‘452 and further in view of Yardley (US 1811166).

Regarding claims 5,6,12 and 19, Fangmeier and Hill et al. disclose all of the features of the claimed invention although are silent to having the stopper having one or more guides extending outward from the second side of the plate, and, wherein the guide is oriented to create a shape and size sufficient to conform to the internal diameter of the first chamber, and wherein the one guide as being three or more guides. 
Yardley teaches the use of guides (8) which are three or more guides (since the view is cut in half due to the cross section, it is considered that there are at least three guides).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the guides as taught by Yardley into the combined device of Fangmeier and Hill et al. to have three or more guides, in order to serve to guide the disk in its movements to and from its seat (Yardley, lines 29-37) in order to affect a consistent/repeatable seal.


Claims 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fangmeier ‘784 and Hill ‘452 and further in view of Hager (US 3995658).
Regarding claim 10, Fangmeier and Hill et al. disclose all of the features of the claimed invention although are silent to having the casing having a set of threads on an external surface near the outlet of the casing. 
Hager teaches the use of a set of threads (at 3) on an external surface near the outlet of the casing (8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a set of threads as taught by Hager into the combined device of Fangmeier and Hill et al. in order to ensure the valve stays in its installed position.


Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753